Citation Nr: 0703823	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of post-operative herniated nucleus pulposus at L3-
L4 and L5-S1.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1986, with additional service in the U. S. Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board remanded the veteran's case for additional 
development in May 2004.  The AMC conducted additional 
development and provided the veteran with a supplemental 
statement of the case (SSOC) in June 2006.  The SSOC advised 
the veteran that he had 60 days to make any comment in regard 
to the SSOC.  The veteran was further advised that if the AMC 
did not receive anything from the veteran within the 60 days, 
his records would be returned to the Board.  

The veteran submitted a statement to the Board in August 
2006.  The veteran said that he wanted a conference with the 
person reviewing his case.  The Board wrote to the veteran to 
ask him if he was requesting a hearing in December 2006.  The 
veteran responded, in January 2007, that he wanted to appear 
at a videoconference hearing.  

The veteran's case will be remanded to afford the veteran's 
representative at the North Little Rock RO an opportunity to 
become familiar with the claims folder in order to represent 
the veteran's interest at the hearing.

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the North Little Rock RO 
and the veteran should be scheduled for a 
videoconference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



